As filed with the Securities and Exchange Commission on May 27, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. Merger VL Fund SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 95.46% AEROSPACE & DEFENSE - 2.11% ITT Corporation (f) $ AIRLINES - 2.15% AirTran Holdings, Inc. (a)(g) BIOTECHNOLOGY - 7.73% Cephalon, Inc. (a)(h) Genzyme Corporation (a)(f) Savient Pharmaceuticals Inc. (a)(h) Talecris Biotherapeutics Holdings Corp. (a)(h) BROADCASTING - 0.06% CC Media Holdings,Inc. (a)(e) CABLE & SATELLITE TV - 1.52% Comcast Corporation Special Class A (g) COAL & CONSUMABLE FUELS - 6.67% Massey Energy Company (f) COMPUTER STORAGE & PERIPHERALS - 1.47% EMC Corp. (a)(h) Seagate Technology LLC (a)(h) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS - 6.49% Bucyrus Inernational Inc. (e) DEPARTMENT STORES - 0.83% Dillard's, Inc. (h) DIVERSIFIED CHEMICALS - 1.76% Huntsman Corporation (f) DIVERSIFIED METALS & MINING - 6.53% Fronteer Gold, Inc. (a)(b)(g) Rio Tinto plc - ADR (g) Western Coal Corp. (a)(b)(e) ELECTRIC UTILITIES - 0.41% Progress Energy Inc. (h) GAS UTILITIES - 0.08% Nicor Inc. (e) GENERAL MERCHANDISE STORES - 3.57% 99 Cents Only Stores (a)(f) Big Lots, Inc. (a)(f) Family Dollar Stores, Inc. (f) HEALTH CARE EQUIPMENT - 0.63% Beckman Coulter, Inc. (g) HEALTH CARE SERVICES - 2.17% Emergency Medical Services Corporation (a)(e) RehabCare Group, Inc. (a)(h) HOTELS, RESORTS & CRUISE LINES - 0.85% Marriott International Inc. (h) HOUSEWARES & SPECIALTIES - 0.66% Fortune Brands, Inc. (h) HYPERMARKETS & SUPER CENTERS - 0.95% BJ's Wholesale Club, Inc. (a)(h) INDUSTRIAL REITS - 1.02% ProLogis (h) INTEGRATED TELECOMMUNICATION SERVICES - 7.16% AT&T Inc. (f) Qwest Communications International Inc. (e) INTERNET SOFTWARE & SERVICES - 0.99% Terremark Worldwide, Inc. (a)(h) LIFE SCIENCES TOOLS & SERVICES - 0.52% Dionex Corporation (a)(h) MOVIES & ENTERTAINMENT - 0.18% News Corporation Class A OIL & GAS DRILLING - 2.16% Pride International, Inc. (a)(g) OIL & GAS EXPLORATION & PRODUCTION - 3.68% EXCO Resources Inc. (f) Quicksilver Resources Inc. (a)(h) PACKAGED FOODS & MEATS - 1.30% Sara Lee Corp. (f) PAPER PACKAGING - 2.45% Smurfit-Stone Container Corporation (a)(g) PERSONAL PRODUCTS - 4.13% Alberto-Culver Company (e) REGIONAL BANKS - 4.09% Marshall & Ilsley Corporation (g) SEMICONDUCTOR EQUIPMENT - 1.96% Verigy Ltd. (a)(g) SEMICONDUCTORS - 1.40% Atheros Communications, Inc. (a)(g) SPECIALIZED FINANCE - 3.40% NYSE Euronext (f) SPECIALIZEDREITS - 1.20% Nationwide Health Properties, Inc. (f) SPECIALTY CHEMICALS - 4.46% The Lubrizol Corporation (f) STEEL - 3.15% Consolidated Thompson Iron Mines Limited (a)(b)(g) SYSTEMS SOFTWARE - 1.94% Novell, Inc. (a)(g) TRUCKING - 3.63% Dollar Thrifty Automotive Group, Inc. (a)(f) TOTAL COMMON STOCKS (Cost $14,471,686) WARRANTS - 0.01% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (Cost $2,560) Principal Amount CORPORATE BONDS - 2.89% Washington Mutual, Inc. 5.250%, 9/15/2017 (d)(h) TOTAL CORPORATE BONDS (Cost $461,897) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.14% 99 Cents Only Stores 40 Expriation: April, 2011, Exercise Price: $17.50 AT&T Inc. Expriation: May, 2011, Exercise Price: $25.00 Big Lots, Inc. 40 Expriation: April, 2011, Exercise Price: $32.50 15 Expriation: May, 2011, Exercise Price: $35.00 BJ's Wholesale Club, Inc. 31 Expriation: April, 2011, Exercise Price: $45.00 Cephalon, Inc. 21 Expriation: April, 2011, Exercise Price: $65.00 Dillard's, Inc. 33 Expriation: May, 2011, Exercise Price: $35.00 Energy Select Sector SPDR Fund 4 Expriation: June, 2011, Exercise Price: $80.00 Family Dollar Stores, Inc. 31 Expriation: April, 2011, Exercise Price: $42.00 78 18 Expriation: April, 2011, Exercise Price: $43.00 90 Fortune Brands, Inc. 17 Expriation: April, 2011, Exercise Price: $55.00 85 Huntsman Corporation 29 Expriation: April, 2011, Exercise Price: $13.00 72 Expriation: May, 2011, Exercise Price: $13.00 iShares Nasdaq Biotechnology Index Fund 2 Expriation: June, 2011, Exercise Price: $100.00 Marriott International Inc. 38 Expriation: April, 2011, Exercise Price: $35.00 Massey Energy Company 72 Expriation: April, 2011, Exercise Price: $50.00 Materials Select Sector SPDR 6 Expriation: June, 2011, Exercise Price: $40.00 Nationwide Health Properties, Inc. 45 Expriation: June, 2011, Exercise Price: $35.00 NYSE Euronext 3 Expriation: April, 2011, Exercise Price: $31.00 12 44 Expriation: April, 2011, Exercise Price: $32.00 19 Expriation: April, 2011, Exercise Price: $33.00 Progress Energy Inc. 14 Expriation: April, 2011, Exercise Price: $41.00 ProLogis Expriation: July, 2011, Exercise Price: $12.00 Quicksilver Resources Inc. Expriation: April, 2011, Exercise Price: $12.00 Sara Lee Corp. 72 Expriation: May, 2011, Exercise Price: $15.00 Seagate Technology LLC 33 Expriation: May, 2011, Exercise Price: $11.00 Smith & Nephew PLC Expriation: June, 2011, Exercise Price: GBP 600.00 Technology Select Sector SPDR Fund 36 Expriation: June, 2011, Exercise Price: $27.00 TOTAL PURCHASED PUT OPTIONS (Cost $53,398) Shares SHORT TERM INVESTMENTS - 4.33% Fidelity Institutional Money Market Portfolio, 0.21% (c)(h) TOTAL SHORT TERM INVESTMENTS (Cost $690,251) TOTAL INVESTMENTS (Cost $15,679,792) - 102.83% (h) $ ADR American Depository Receipt GBP British Pounds (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2011. (d) Default or other conditions exist and security is not presently accruing income. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. The Global Industry Classifications Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc.and Standar & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. (h) The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements section in the Fund's most recent semi-annual or annual report. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2011. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2011. Level 1 Level 2 Level 3 Total Common Stock* $ $ $
